Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note:
D1 => 3GPP SA WG2 Meeting #120 S2-172064 (31.03.2017)


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless the claimed invention was
patented, described in a printed publication, or in public use, on sale, or
otherwise available to the public before the effective filing date of the
claimed invention.


Claim(s) 1-3, 5, 10, 1, 13-18, 21, 22 and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1.


Regarding Claims 1, 15
D1 discloses a method implemented at a second network node (See (Section 5.15.4); AMF), in a wireless core network (See Section 5.15.4; AMF is part of 5G Core network)) with service based architecture (See (Section 5.15.4); 5G Service Base Architecture)), comprising:

receiving a registration request for network function instance from a network
function (See Section (Discussion); (5.15.4); UE transmits registration request to AMF node with NSSAI)), 
                    the registration request comprising information identifying a subscriber group (See Section (Discussion); (5.15.4); request info comprise4s NSGI) to which the network function instance is applicable (See (Section 5.15.4; NSSAI associated with NSGI)); and

storing the information in association with the network function instance (See (Section 5.15.5); processing and storing received information such as configured NSSAI from UE)).


Regarding Claim 2, 13, 16, 25
D1 teaches all the features with respect to Claim 1, 10, 15, 17 and D1 further teaches 


a subscriber group identifier (See (Discussion); (Section 5.15.4); NSGI), 
at least one International Mobile Subscriber Identity (IMSI) range, and 
a part or whole of network slice selection information (See (Discussion); (Section 5.15.4); Accepted NSSAI),;

or 

wherein the information is mapped to at least one of: a subscriber group identifier,
at least one International Mobile Subscriber Identity (IMSI) range, and 
a part or whole of network slice selection information.

(The term “or” can translate to at least one of the limitation may be treated) 



Regarding Claim 3, 14, 26
D1 teaches all the features with respect to Claim 2, 13, 25 and D1 further teaches 
                      wherein the network slice selection information comprises Network Slice Selection Assistance Information (NSSAI) (See (Discussion); (Section 5.15.4); Accepted NSSAI), 


          wherein the subscriber group identifier comprises at least one of: a portion of Network Access Identifier (NAI).

(The term “or” can translate to at least one of the limitation may be treated) 



4. (Cancelled)


Regarding Claim 5, 23
D1 teaches all the features with respect to Claim 1 and D1 further teaches
receiving a first request for discovering network function instance (See Section 5.15.5); request after registration to get NSSF)), 

the first request comprising information for a subscriber group (See Section 5.15.5); UE provides NSGI)),;

determining at least one network function instance for the subscriber group (See (See Section 5.15.5); The AMF selects an SMF in a network slice instance based on S-NSSAI),,

(See Section 5.15.5); UE provides NSGI));
and

sending a first response comprising the at least one network function instance for
the subscriber group (See Section 5.15.5); The AMF selects an network slice instance to be used by the user plane).


6. -9. (Cancelled)


Regarding Claim 10, 17
 D1 discloses a method implemented at a third network node (See Section 5.15.4) (SMF)) in a wireless core network with service based architecture(See Section topic around 5G based service architecture) comprising:

sending a registration request for network function instance (See Section 5.15.4; request NSSF) to a second network node (See Section 5.15.4; NRF), 
the registration request comprising information identifying a subscriber group (See Section 5.15.4; NSGI),  to which the network function instance is applicable (See Section 5.15.4; application associated with network function instance),  ;
(See Section 5.15.4); Registers with a PLMN (corresponding to the second network node is a network function repository) .


Regarding Claim 11, 18
D1 teaches all the features with respect to Claim 10, 17 and D1 further teaches 

              wherein the third network node is a network function (See Section 5.15.4) (SMF)) 

or 

a third party registration entity.

(The term “or” can translate to at least one of the limitation may be treated) 


12. (Cancelled)
19. (Cancelled)
20. (Cancelled)


Regarding Claim 21,
D1 teaches all the features with respect to Claim 15 and D1 further teaches
                      wherein the network slice selection information comprises NSSAI (See Section 5.14.5); NSSAI is transmitted to network node)) ; or


wherein the subscriber group identifier (See Section 5.14.5); NSGI) comprises at least one of: a portion of NAI.

(The term “or” can translate to at least one of the limitation may be treated) 


Regarding Claim 22, 24
D1 teaches all the features with respect to Claim 15, 18 and D1 further teaches
               wherein the network function (See Discussion; The below function are known of 5G Service Based  Architecture) is a 

Unified Data Management (UDM); (See Discussion; 5.15.4; 5G service based architecture function),, 
Access and mobility Function (AMF) (See Discussion; 5.15.4; 5G service based architecture function), 
Network Exposure Function (NEF); (See Discussion; 5.15.4; 5G service based architecture function),, 
(See Discussion; 5G service based architecture function), 
Authentication Service Function (AUSF); (See Discussion; 5.15.4; 5G service based architecture function),  or 
Policy Control Function (PCF).; (See Discussion; 5.15.4; 5G service based architecture function),


Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to GARY LAFONTANT whose telephone number is
(571 )272-3037. The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Lester Kincaid can be reached on 571-272-7922. The fax phone number for
the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.

uspto.gov/pair/PrivatePair. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access
to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-
272-1000.



/GARY LAFONTANT/Examiner, Art Unit 2646